NUMBER 13-09-00220-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                              IN RE: JESSICA MARIE GARCIA


                             On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION
                Before Justices Yañez, Rodriguez, and Benavides
                       Memorandum Opinion Per Curiam1

        Relator, Jessica Maria Garcia, filed a petition for writ of mandamus in the above

cause on April 20, 2009. On April 22, 2009, the Court entered an order requesting a

response to be filed by the real party in interest, Mary Elizabeth Rubio. Such response

was duly filed on May 6, 2009.

        The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that relator has not shown herself entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP.



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
P. 52.8(a). The real party in interest’s motion to strike and for sanctions is likewise

DENIED.

                                                     PER CURIAM


Memorandum Opinion delivered and
filed this 14th day of May, 2009.




                                          2